80 Mich. App. 366 (1977)
263 N.W.2d 33
OLIJNYK
v.
HARRISON COMMUNITY HOSPITAL, INC.
Docket No. 77-849.
Michigan Court of Appeals.
Decided December 1, 1977.
Craig, Fried & Heidt, for plaintiff.
Schureman, Frakes, Glass & Wulfmeier, for defendant Dr. Henry Winkler.
Before: D.C. RILEY, P.J., and D.F. WALSH and A.C. MILLER,[*] JJ.
*367 PER CURIAM.
Plaintiff brought an action for wrongful death against defendants. The complaint is based on allegations of malpractice.
Defendant Winkler moved for accelerated judgment on the ground that the action against him was barred by the two-year statute of limitations applicable to actions charging malpractice. MCLA 600.5805(3); MSA 27A.5805(3). The motion was granted.
Plaintiff contends that for wrongful death actions the proper period of limitations is the three-year period provided for in MCLA 600.5805(7); MSA 27A.5805(7). It has been so ruled in several cases not involving a charge of malpractice. Rhule v Armstrong, 384 Mich. 709; 187 NW2d 223 (1971), Coury v General Motors Corp, 376 Mich. 248; 137 NW2d 134 (1965), Szydelko v Smith's Estate, 259 Mich. 519; 244 N.W. 148 (1932).
This Court has ruled, however, that the two-year period of limitations for malpractice actions is applicable to wrongful death actions which charge malpractice. Castle v Lockwood-MacDonald Hospital, 40 Mich. App. 597; 199 NW2d 252 (1972). We are persuaded that that ruling was correct and we apply it here.
The lower court is affirmed. Costs to appellee.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.